Title: From George Washington to Major General Nathanael Greene, 19 May 1779
From: Washington, George
To: Greene, Nathanael



Sir
Head Quarters Middlebrook 19th May 1779

I inclose you a letter from Major General Sullivan with the several papers to which he refers. The difficulties that have arisen through a deficiency of waggons—and the want of tents and other articles in your department, will claim the earliest notice. The papers will point out the embarrasment which our operations must experience should they not be removed. I have therefore to request your attention on the occasion.
You will be pleased to send me Gen: Sullivans letter and the return from the New-Hampshire regiment. I am sir, your most hble servant
Go: Washington
